DETAILED ACTION
This communication is responsive to Applicant’s response filed August 4, 2021. Applicant’s amendments and remarks have been carefully considered.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In instant claim 1, the expression “the wheel is rotatably driven by drag forces created in the conductive surface” defines an active operation that requires the wheel to be actively interact with the conductive surface and actively driven by drag forces created in the conductive surface. It is not clear as to whether such active operation recited in instant claim 1 is actually required in case of infringement.
Claim 8 is considered to have the same problem of claim 1 as described above.
Claims 2-7 and 9-15 are also indefinite because they depend from indefinite base claims.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroto (US 5,263,419) in view of Andy Miles’ electric car article.
Moroto (Figs. 1-3 and 5) shows transportation system including vehicle 1 having wheel 2 movable along a guideway with conductive surface/track 4 arranged parallel to the guideway, and wheel 2 comprising at least one magnet 7 affixed to the wheel. It would have been obvious to one of ordinary skill in the art to construct a transport system with the features described in Moroto including magnet 7 being a permanent 
Miles describes a known vehicle operable by coasting. See for example the 2nd and 3rd paragraphs on page 6 and continued onto page 7 of Miles. In view of Miles, it would have been obvious to one of ordinary skill in the art, at desired/suitable times, to operate the vehicle of Moroto by coasting, similar to that described by Miles, as being necessary or desired under certain driving/road conditions, e.g. coasting to decelerate or coasting downhill . In such cases of vehicle coatings, the wheel system of Moroto is considered to obviously operate as recited in the instant claims 1 and 7-8, wherein the wheel is rotatably driven by the drag forces created by the eddy current developed in the conductive surface, which is spatially separated from the wheel in the same manner of the instant claimed invention. 
Regarding instant claims 2 and 9, consider Fig. 2 of Moroto, wherein at least one magnet 7 is readable as being affixed to an interior of the wheel running surface.
Regarding instant claims 3 and 10, tire 6 shown in Fig. 2 of Moroto is a non-magnetic material.
Regarding instant claims 4 and 11, consider Fig. 3 of Moroto, wherein the at least one magnet 7 is shown as comprising a plurality of magnets, wherein it would have been obvious to one of ordinary skill in the art to arrange the magnet of the above described transport system in the manner as shown in Fig. 3 to achieve expected advantages thereof.

Regarding instant claim 6, consider Fig. 3 of Moroto, wherein the at least one magnet 7 is shown as comprising a plurality of magnets, wherein it would have been obvious to one of ordinary skill in the art to arrange magnet of the above described transport system in the manner as shown in Fig. 3 to achieve expected advantages thereof.
Regarding instant claim 13, consider Fig. 3 of Moroto, wherein the at least one magnet 7 is shown as comprising a plurality of magnets, wherein it would have been obvious to one of ordinary skill in the art to arrange the magnet of the above described transport system in the manner as shown in Fig. 3 to achieve expected advantages thereof.
Regarding instant claim 14, the wheel structure of the above described transportation system is considered to have the configuration capable as recited in the instant claim. 
As to the specific distance range of 50 mm or less recited in instant claim 15, in the instant case (i.e. in absent a disclosed unexpected result/performance associated the particular range recited in the instant claim), such distance range is considered to be no more than an obvious and reasonable range that one of ordinary skill in the art would have chosen through routine engineering to optimize performance. Therefore, it would have been obvious to one of ordinary skill in the art to choose a reasonable closeness 
Regarding instant method claim 16, the operation of the structure of the above described transportation system is considered to include the instant claimed method steps, wherein the wheels of above described transportation system is configured to be lowered and come into contact with the tracks at the end of a movement.
Regarding instant claim 17, consider Figs. 2 and 5 of Moroto. 
Regarding instant claim 18, consider Fig. 2 of Moroto, wherein at least one magnet 7 is readable as being affixed to an interior circumference of the wheel running surface.
Regarding instant claim 19, consider Fig. 5 of Moroto, wherein at least one magnet 7 is readable as being affixed to an inner side of the wheel in a region of the outer periphery.
Regarding instant claim 20, the above described transportation system is considered to have such passive system including the permanent magnets of the wheels interact with the conductive surfaces to cause rotation of the wheels passively to match the moving speed of the transport vehicle along the guideway when the vehicle is coasting as described above.
Response to Applicant’s Arguments:
Applicant’s arguments directed to the 35 USC 103 rejection are not considered as being persuasive because the vehicle of Moroto is considered to include the structural features of the instant claimed invention such that during a vehicle coasting (i.e. the wheel is not actively driven by the vehicle power), as described above, the 
This Office action includes new grounds of rejection made in response to Applicant's amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617